DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are examined here.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Affidavit 
The affidavit of Applicant Masaki Ohike has been received and considered.
Applicant Ohike’s time, experience and education in this matter is appreciated.

It is asserted, that the Examiner’s rejections of the currently pending claims have been reviewed and additional experiments were conducted to show the criticality of the ranges of the B-type viscosity and the Bostwick viscosity. 



See Table below:

    PNG
    media_image1.png
    64
    630
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    675
    674
    media_image2.png
    Greyscale

 

Specifically, in these experiments, I selected condiments with the B-type viscosity within the range of amended claim 1 and Bostwick viscosity below the range of amended claim 1. For instance, Comparative Example D has a B-type viscosity of 4,500 mPa-s and a Bostwick viscosity of 4.8 cm at a measurement temperature of 20 °C for a measurement time of 30 seconds (below the lower limit of the range of 6 cm of amended claim 1). See Table 3-Ex above. In this case, the score on spreading the condiment liquid onto a material is only 2 out of 5, the score on deliciousness is 3 out of 5, and the score on the degree of dropping down of ingredients is 4 out of 5. 
Specifically, in these experiments, I selected condiments with the B-type viscosity within the range of amended claim 1 and Bostwick viscosity below the range of amended claim 1. For instance, Comparative Example D has a B-type viscosity of 4,500 mPa-s and a Bostwick viscosity of 4.8 cm at a measurement temperature of 20 °C for a measurement time of 30 seconds (below the lower limit of the range of 6 cm of amended claim 1).
Comparative Example H has a B-type viscosity of 7,000 mPa-s and a Bostwick viscosity of 3.5 cm, which is below the lower limit of the range of amended claim 1 as well. Its score on spreading the condiment liquid onto a material is only 1 out of 5, its score on deliciousness is 3 out of 5, and the score on the degree of dropping down of ingredients is 4 out of 5, as well.
	



In response, 	this is not a proper showing of unexpected results for a variety of reasons.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really 
This means that the experiments provided to the office must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. 
The scope of the claim 1 is extremely broad, comprising:
10 to 50 wt% of any type of an ingredient based on the composition as a whole having with a size of 4-mesh-pass to 16-mesh-on, comprising: 
10 to 100 wt% of a spherical ingredient, based on the weight of the any type of ingredient; wherein the spherical ingredient represents 3.0 % by weight or more of the weight of the composition as a whole; wherein the spherical ingredient has a repose angle of 200 < a < 450 determined with tan a = H/r, wherein H is a height (cm) that is a difference between a highest part of a holding edge of an immobilized disk and a highest part of a substantially conical symmetrical pile that is formed by injecting the spherical ingredient in a dry form onto the immobilized disk; 
0.1to 50 % of another ingredient, based on the composition as a whole, having a  size of 16-mesh-pass to 100-mesh-on, having one or more of the groups consisting of seeds, vegetable, fruits, roes, and processed products thereof; 
wherein the composition as a whole has a viscosity of 1000 to 8,500 mPa-s as determined by a B-type viscometer and a viscosity of 6 to 25 cm at a measurement temperature of 20 0
wherein the composition is in a form comprising a solid form, a powder form, a liquid form, or a flowable paste form; and
wherein the intended use of the composition is a condiment.
The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d). As noted above a huge amount of ingredients are encompassed by parts 1) OR 2) above, however, the experiments do not exhibit such scope, they merely incorporate a very limited sample of such ingredients.
Further, the showing does not provide a description of precisely what was tested.  There is no discussion as to the type of ingredients or if they were purchased, grown, cooked or raw, or even how they were combined. Said showing must include both the invention as claimed, AND the closest prior art wherein A description of all of the test conditions are provided.
The test results much include: The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture. In this case ther eis no information about the ingredients other than a name and amount.
The results of the test performed on the invention as claimed, however, the claim is extremely broader that what was tested.  The expereiments do not show how the ranges claimed were established, that the results are a showing of statistical and practical significance, and that the results must be due to the claimed features, not to unclaimed features.

id.
condiments selected with the Bostwick viscosity within the range of amended claim 1 and B-type viscosity above the range of amended claim 1. For instance, Comparative Example B has a Bostwick viscosity of 7.2 cm and a B-type viscosity of 9,000 mPa-s. Its score on deliciousness is 2 out of 5, its score on spreading of condiment liquid to material is 3 out of 5, and its score on degree of dropping down of ingredients is 4 out of 5. Comparative Example F has a viscosity of 8,900 mPa.s and a Bostwick viscosity of 8.0 cm. It has the same scores on deliciousness (2), spreading of condiment liquid to material (3), and on degree of dropping down of ingredients (4), These results contrast with the perfect scores obtained with Examples 3 and 9 mentioned above.
Condiments selected with the Bostwick viscosity within the range of amended claim 1 and B-type viscosity below the range of amended claim 1. For instance, Comparative Example C has a Bostwick viscosity of 12 cm and a B-type viscosity of 560 mPa-s. Its score on deliciousness is 2 out of 5, its score on spreading of condiment liquid to material is 3 out of 5, and its score on degree of dropping down of ingredients is 4 out of 5. Comparative Example G has a Bostwick viscosity of 21.5 cm and a B-type 
Condiments selected  with B-type viscosity within Ayako’s range but below the lower limit of the range of amended claim 1 and a Bostwick viscosity above the range of amended claim 1. For instance. Comparative Example A has a B-type viscosity of 620 mPa-s and a Bostwick viscosity of 28 cm. Its score on degree of dropping down of ingredient is 2 out of 5, its score on deliciousness is 3 out of 5, and only 15 % of the proportion of ingredient is stably placed on an inclined surface. Comparative Example E has a B-type viscosity of 620 mPa-s and a Bostwick viscosity of 28 cm, which is above the range of amended claim 1 as well. Its score on degree of dropping down of ingredient is 2 out of 5, its score on deliciousness is 3 out of 5, and only 15 % of the proportion of ingredient is stably placed on an inclined surface. Its scores are the same as Comparative Example A and its score on popping texture of ingredients is 3 out of 5. These results contrast with the perfect scores obtained with Examples 3 and 9 mentioned above, which have the two kinds of viscosity within the ranges of amended claim 1.
Comparative Example 6 has a Bostwick viscosity of 5.8 cm, which is within Ikumi’s range but just below the range of amended claim 1, which is 6 cm, and a B-type viscosity of 9,600 mPa-s, which is above the range of amended claim 1, which has a 
These results demonstrate the criticality of the two kind of viscosity being in the range of amended claim 1 to obtain a good score on deliciousness, degree of dropping down ingredients, spreading of condiment liquid to material, popping texture of ingredients, and having 100 % of the ingredient stably placed on an inclined surface.
In response, patentability of a composition claim is toward the composition itself, as a whole, the ingredients therein and any physical or chemical structure they impart to the composition as a whole.  Applicant is explaining a method of using two types of ingredients each having specific viscosities, which is not toward the composition itself, however, toward the method of using the two ingredients because a single composition has a single viscosity. Although Applicant shows a formula for making a nutritional composition that use or eliminate common ingredients, which may have a coaction or cooperative relationship between the selected ingredients, since the claims are so broad and the experiments so narrow, with regard to the types of ingredients encompassed by the claim a new, unexpected and useful function is not properly shown. Also, deliciousness and feeling of popping texture are relative concepts, therefore indefinite and not a showing of unexpected results. 
It is suggested that Applicant limit the claim to a set of factors that is manageable for a proper design of experiment (DOE).  A proper DOE includes a design matrix that contains the levels of each factor for all of the run combinations in an experiment, including all possible ingredients in amounts close to and outside of the upper and lower limits, at the upper and lower limits and across the range. The less factors to test, the 
Typically, claims are narrowed to a manageable experimental design matrix prior to attempting a showing of unexpected results.
It is also not made clear as to how the range for the claimed viscosity of the composition as a whole, encompasses all of the claimed types of forms. The composition claimed has a viscosity (i.e. fluid property) of 1000 to 8,500 mPa-s (e.g. maple syrup to peanut butter) as determined by a B-type viscometer and a viscosity of 6 to 25 cm at a measurement temperature of 20 0C for a measurement time of 30 seconds as determined by a Bostwick viscometer.  Applicant’s experimental data does not show how a composition in all of the claimed forms have an unexpected result, including how such a huge variety of any amount of solids, powders, liquids and flowable paste have the claimed viscosity, a liquid property.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires the composition as a whole to be in the form of comprising any amount of solid form, any amount of a powder form, any amount of liquid form, or any amount of flowable paste form, however, it is unclear as to how a composition with only powder forms, only solid forms or a combination of all powder and solid forms have the claimed viscosity.
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).

Herein, none of the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art enable how a solid or powdered composition can have a viscosity because viscosity is a property of fluids. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites 10 to 50 wt% of ingredient A by weight of the condiment of a 4-mesh-pass to 16-mesh-on ingredient, comprising: from 10 to 100 wt% of a spherical ingredient, by weight of ingredient A, meaning 1 to 50 wt% of a spherical ingredient based on the weight of the condiment; and then requires 3 wt% or more of the weight of the condiment, which is a narrower range than from 10 to 100 wt% of a spherical ingredient, by weight of ingredient A, which therefore provides both a broad and narrow range of the amount of the claimed spherical ingredient.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Because the claimed amount for the spherical ingredient is indefinite in claim 1, it is also indefinite in claim 4 because claim 4 requires the particulars of claim 1.

In claim 1, it is also unclear as to how the claimed condiment has a viscosity of 1000 to 8,500 mPa-s (e.g. maple syrup to peanut butter) as determined by a B-type viscometer and a viscosity of 6 to 25 cm at a measurement temperature of 20 0C for a measurement time of 30 seconds as determined by a Bostwick viscometer, and is also in the form a solid or powder, since powders and solids have no viscosity as viscosity is a property of fluids only.


Claim Interpretation
Claim 1 recites:
A condiment composition, comprising:
a solid, powder, liquid or flowable paste structure;
a viscosity of 1000 to 8,500 mPa-s as determined by a B-type viscometer and a viscosity of 6 to 25 cm at a measurement temperature of 20 0C for a measurement time of 30 seconds as determined by a Bostwick viscometer;
10 to 50 wt% of ingredient A by weight of the condiment of a 4-mesh-pass to 16-mesh-on ingredient, comprising: 
from 10 to 100 wt% of a spherical ingredient, by weight of ingredient A; 
3 wt% or more of the weight of the condiment; 
a repose angle of 200 < a < 450 determined with tan a = H/r, wherein H is a height (cm) that is a difference between a highest part of a holding edge of an immobilized disk and a highest part of a substantially conical symmetrical pile that is formed by injecting the spherical ingredient in a dry form onto the immobilized disk; and
0.1 to 50 wt% of ingredient B by weight of the condiment of a 16-mesh-pass to 100-mesh-on ingredient having one or more of the groups consisting of seeds, vegetable, fruits, roes, and processed products thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Ona (4,049,831), `840, Ayako and Ikumi.

Hiroshi: JP 2008-167723 A: METHOD FOR PRODUCING LIQUID SEASONING; published 24 July 2008. 

`840: CN103766840A: published 5/07/2014

Ayako (JP 2013-111061 A; published 10 June 2013.

Ikumi: JP 2014-103928 A; published 09 June 2014. 


With regard to the prior art, the term/phrase "wherein said ingredient is one or more of the group consisting of" encompasses: wherein said ingredient is selected from one or more of the group consisting of…

With regard to the prior art, the term/phrase "1 to 50% by weight of a 4-mesh-pass to 16-mesh-on ingredient (A) comprising a spherical ingredient…wherein an amount of the spherical ingredient is 10 to 100% by weight in the ingredient (A) and 3.0% by weight or more in the condiment" encompasses that the amount of the spherical ingredient is in an amount of 3 wt% or more in the condiment.

With regard to the prior art, the term/phrase "wherein the condiment is in a form comprising a solid form, a powder form, a liquid form, or a flowable paste form" encompasses that the condiment comprises: a solid form, a powder form, a liquid form, or a flowable paste form.

With regard to the prior art, the term/phrase "condiment" encompasses a substance that is used to add flavor to food.

Independent claim 1
Hiroshi teaches methods of making liquid seasonings (i.e. condiments), comprising at least two ingredients: an aqueous phase; and an oil phase comprising ground (0041) or whole sesame (0033). 
After the sesame seeds (ground or whole) and oil are combined (0041), then the water phase is added (0041) and the mixture is emulsified (0042).

Ingredient (A): oil phase
Hiroshi teaches the use of an oil phase (0011) in a mass (i.e. wt%) amount of 5 to 50 (0028), which encompasses the claimed range of 10 to 50 wt% of ingredient A.
Hiroshi teaches the oil phase comprises ground (0041) or whole sesame grain (i.e. seeds) (0033).  Hiroshi’s sesame is the claimed spherical ingredient because it is the specifically claimed species (as in Applicant’s claim 2), and a species anticipates the genus (see MPEP 2131.02.I).


Hiroshi teaches that the size of the sesame comprises a particle diameter of 1 mm or more is used in an amount of 20% or more (0033).  Such a teaching provides 10 to 100 wt% of a spherical ingredient in Ingredient A, or 3 wt% or more of the weight of the condiment.

The claim requires that Ingredient A comprise a 4-mesh-pass to 16-mesh-on.  US Mesh 4 is 0.187 inches which equals 4.7498 mm and US Mesh 16 is 0.0473 inches which equals 1.20142 mm.  Hiroshi provides that when pulverized sesame is used, it has an average particle size of approximately 0.3-1.5 mm (0037) or 1 mm or more (ref. clm. 2), in the oil phase, encompasses the claimed 4-mesh-pass to 16-mesh-on requirement.

Properties of the spherical ingredient
It would be reasonable for one of skill in the art to expect that similarly sized sesame seeds have similar properties, including wherein the claimed spherical ingredient has a repose angle of 200 < a < 450 determined with tan a = H/r, wherein H is a height (cm) that is a difference between a highest part of a holding edge of an immobilized disk and a highest part of a substantially conical symmetrical pile that is formed by injecting the spherical ingredient in a dry form onto the immobilized disk, as claimed.



Ingredient (B): aqueous phase
Hiroshi teaches the use of an aqueous phase, comprising water and optional various additives (0026). 

Hiroshi teaches that in the method for producing a liquid seasoning of the present invention, an aqueous phase is used. The aqueous phase is mainly composed of water and may contain various additives such as vinegar, salt, soy sauce, miso, spices, sugar, protein raw material, organic acid, amino acid-based seasoning, nucleic acid-based seasoning, animal extract, fermented seasoning, alcoholic seasoning, starch, thickener, stabilizer, emulsifier, coloring agent and the like as appropriate. Such a teaching encompasses wherein said ingredient is one or more of vegetables, fruits and processed products thereof.

Hiroshi teaches the use of the aqueous phase in a mass (i.e. wt%) amount of 50 to 95 (0028). Such a teaching encompasses the claimed range of 1 to 50 wt% of ingredient B.


The claim requires that Ingredient B comprise a component having a size of 16-mesh-pass to 100-mesh-on.  US Mesh 16 is 0.0473 inches which equals 1.20142 mm and US Mesh 100 is 0.0059 inches which equals 0.14986 mm. This means the ingredient required is to be from 0.14986 to 1.20142 in size.

Ona also teaches methods of making liquid seasonings (i.e. condiments) (ref. clm. 4) and further provides the use of white pepper in the aqueous phase (Example 2, 1st para.), which encompasses the use of a component ingredient having a size in Ingredient B.
`840 also teaches methods of making liquid seasonings (i.e. condiments) (ab.) and further provides that the white pepper used in the liquid intermediate product is ground to a 40 mesh size (see summary steps (3) and (4). A 40 mesh size is 0.425 mm, which means the use of white pepper, ground, encompasses the claimed size of 16-mesh-pass to 100-mesh-on (i.e. from 0.14986 to 1.20142 in size).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid seasonings (i.e. condiments) having an aqueous Ingredient B, as the modified teaching above, to include that aqueous Ingredient B has a component with a size of 16-mesh-pass to 100-mesh-on, as claimed, because the combination of Ona and `840 illustrates that the art finds encompassing sized ingredients suitable for similar intended uses, including methods of making liquid seasonings (i.e. condiments) having an aqueous Ingredient B (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.


Structure of the condiment
Hiroshi teaches sesame is used in the liquid condiment which provides that the condiment is in a liquid form, as claimed.

Properties of the condiment
Although it is not discussed in the modified teaching above, it would be reasonable for one of skill in the art to expect that similar compositions, made with similar ingredients, have similar properties, including wherein the condiment has 
a viscosity of 1000 to 8,500 mPa-s as determined by a B-type viscometer and a viscosity of 6 to 25 cm at a measurement temperature of 20 0C for a measurement time of 30 seconds as determined by a Bostwick viscometer, as claimed.37 
Further, Ayako also teaches methods of making liquid seasoning (0030) with sesame seeds (0031) and further provides a viscosity step of adjusting the viscosity of the composition to from 1 to 5 Pas (0034), which encompasses the claim of the viscosity of the composition being from 1,000 to 8,500 mPas, because the amount converts to 1,000 to 5,000 mPas.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid seasoning with sesame seeds, as the modified teaching above, to include that the viscosity of the composition is from 1,000 to 8,500 mPas, as claimed, because Ayako illustrates that the art finds suitable for similar intended uses, including methods of making liquid seasoning with sesame seeds (see MPEP 2144.07), which shows that it was known for such a thing to have been done.





Ikumi also teaches methods of making liquid seasoning with ground ingredients (Overview) and further provides a Bostwick viscometer measurement of 5 to 20 cm, at a measurement temperature of 20 ° C, for a measurement time of 30 seconds (0019); which encompasses the claimed viscosity of 6 to 25 cm at a measurement temperature of 20°C for a measurement time of 30 seconds as determined by a Bostwick viscometer, as claimed.37  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid seasoning with ground ingredients, as the modified teaching above, to include that the composition has a viscosity of 6 to 25 cm at a measurement temperature of 20°C for a measurement time of 30 seconds as determined by a Bostwick viscometer, as claimed, because Ikumi illustrates that the art finds encompassing ranges of viscosity to be suitable for similar intended uses, including methods of making liquid seasoning with ground ingredients (see MPEP 2144.07).

Dependent claims
As for claim 2, wherein the spherical ingredient is grain sesame, as discussed above.

As for claim 3, Hiroshi teaches the aqueous phase, comprises optional various additives, including xanthan gum or processed starch (0026). 


As for claim 4:
Hiroshi’s ingredient (A) is taught to be used in amounts of 5 to 50 wt% (0028).
Hiroshi’s ingredient (B) is taught to be used in amounts of 50 to 95 wt% (0028). 
Hiroshi’s spherical ingredient, sesame is used in an amount of 20 wt% or more (0033).
The sum of Hiroshi’s ingredient (B) and a non- spherical ingredients of (A) on a wet basis is 55 to 145 %, which encompasses 0.1 to 140% of an amount of the spherical ingredient in the ingredient (A) (i.e. 0.1 to 140 % of 20 % or more, i.e. 0.02 to 28%). 

Response to Arguments
 	It is asserted, that Claims 1-4 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Office Action, pages 2-4. Claims 1 and 4 are currently amended. To the extent that the rejection may still apply to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner contends the composition as a whole comprises 0.1 to 50 wt % of the spherical ingredient, while "the spherical ingredient is 3.0 wt % or more of the condiment, which present a narrow limitation (10 to 100 % of 1 to 50 %) and a broad limitation (3 % or more) for the same ingredient, in the same claim." Office Action, page 2. 

In response, if a claim has both a broad and narrow limitation for the same ingredients, as admitted above, it is indefinite.  A dependent claim may narrow the range to within that claimed, however an independent claim cannot do so as the scope of the claimed amount becomes unclear. Please respond to this issue.

It is asserted, that the Examiner asserts it "is unclear as to how a composition is on a wet bases and also comprises a solid form, a powder form, a liquid form, or a flowable paste form, as in claim 1." Action, page 3. The same issue is raised in claim 4: "how something can be solid enough to be a 4- mesh-pass to 16-mess-on ingredient comprising a spherical ingredient, as required of base claim 1 (e.g., have solid content) and be measured as a liquid (i.e. on a wet basis)." Office Action, page 4. 
Claims 1 and 4 have been amended to delete "on a wet basis." Therefore, there is no confusion regarding the weight of the solid ingredient anymore. Accordingly, withdrawal of the present rejection is respectfully requested. 


It is asserted, that Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over JP 2008- 167723 A to Hiroshi et al. (hereinafter "Hiroshi") in view of U.S. Patent Number 4,049,831 to Ono et al. (hereinafter "Ono"), CN 103766840 A (hereinafter "'840"), JP 2013-111061 A to Ayako et al. (hereinafter "Ayako"), and JP 2014-103928 A to Ikumi (hereinafter "Ikumi"). Office Action, pages 6-14. Claims 1 and 4 are currently amended. To the extent that the rejection may still apply to the amended claims, the rejection is respectfully traversed as follows. 
Applicant has found a condiment composition that is easy to mix with food, hardly flows down to the bottom of a container, is favorably placeable on food while the spherical ingredient hardly rolls down, and hardly slips through the space between teeth when taken and provides a popping texture. This condiment composition comprises ingredient A and ingredient B. Ingredient A, a 4-mesh-pass to 16-mesh-on ingredient, represents 10 to 50 % by weight of the whole condiment. Ingredient A comprises a spherical ingredient, wherein the spherical ingredient represents from 10 to 100 % by weight of ingredient A. Further, the spherical ingredient represents 3.0 % by weight or 
 more of the condiment. In addition, the spherical ingredient has a repose angle of 200 < a < 450 determined with tan a = H/r, wherein H is a height (cm) that is a difference between a highest part of a holding edge of an immobilized disk and a highest part of a substantially conical symmetrical pile that is formed by injecting the spherical ingredient in a dry form onto the immobilized disk. Ingredient B represent 0.1 to 50 % by weight of 
The Examiner contends "Hiroshi teaches the uses of an oil phase (0011) in a mass (i.e. wt %) amount of 5 to 50 (0028). Such a teaching encompasses the claimed range of 1 to 50 wt % of ingredient A." Office Action, page 8. Applicant respectfully notes Hiroshi teaches that the liquid seasoning has a "mass ratio of the oil phase to the water phase [of] 5/95 to 35/65." Hiroshi, paragraph [0028]. This encompasses the whole oil phase and aqueous phase including liquid media such as oil/fat and water, and solid ingredients such as pulverized sesames. See Hiroshi, paragraphs [0028] and [0029]. In contrast, ingredient A of the present invention is drawn to a solid ingredient, as it is trapped on a 16-mesh. Therefore, the 5 to 50 % by mass (5/95 to 50/50) in Hiroshi does not directly indicate the content of ingredient A of the present invention. Further, the grain sesame accounts for 6.3 % in Examples 1-33 in Hiroshi, which contrast with the lower limit of 10 % for ingredient A in amended claim 1. See Hiroshi, paragraphs [0062]-[0065] and Table 1. 
In response, Hiroshi is clear that the oil phase (0011) is used in an amount of mass ratio (i.e. wt%) of 5 to 50 (0028), which encompasses the claimed range of 10 to 50 wt% of ingredient A.
Unexpected results
It is asserted, that the Examiner acknowledges that the modified teaching does not discussed the viscosity property and relies on Ayako to remedy this deficiency. See Office Action, page 12. 
Ayako is directed to a roasted sesame processed product suitable for blending into sesame containing liquid seasonings such as sesame dressing and sesame soda. Ayako, paragraph [0001]. Ayako describes a roasted sesame product, where the roasted sesame is swollen by immersing in an aqueous solution. Id, claims 1-6. The roasted sesame product may be in a liquid seasoning, which viscosity may be measured with a BH-type viscometer at 20 °C. is 0.1 to 5 Pa-s. Id. However, Ayako does not provide any guidance or reason why such viscosity would be desirable in a composition having the specific claimed properties and characteristics. 
Applicant respectfully submits that the combination of the two kinds of viscosity (B- type viscosity and Bostwick viscosity) of amended claim 1 provides greater than expected results in view of the prior art. "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). 
When the condiment has a B-type viscosity in between 1,000 and 6,000 mPa-s and a Bostwick viscosity in between 6 and 25 cm (as measured at 20 °C for 30 s), the condiment is easy to mix with a foodstuff, hardly flows down to the bottom of the container due to the rolling down of the spherical ingredient, is easily placeable on a foodstuff while the spherical ingredient hardly rolls down, and hardly slips through the 
Ayako is silent about the combination of the two kinds of viscosity. Even assuming arguendo that one would implement Ayako's viscosity (i.e. the condiment has a B-type viscosity of 600 to 8,500 mPa s) but does not have the Bostwick viscosity (20°C, 30 sec) within the claimed 6 to 25 cm range, the degree of dropping of the spherical ingredient, the popping texture of the ingredient, and the taste of deliciousness are not obtained as demonstrated below. 
Applicant conducted additional experiments to show the significance of the two kinds of viscosity in their respective ranges. See Declaration from Masaki Ohike. 
In summary, if the condiment has a B-type viscosity within the claimed range but a Bostwick viscosity above the claimed range, the condiment has a score on the degree of dropping down of the ingredients of 2 out of 5, a deliciousness score of 3 out of 5, and a score on the spreading of the condiment liquid onto a material of 4 out of 5. See Comparative Example A in Table 1-Ex in the Declaration of Masaki Ohike. This is one possible example of the results obtained implementing Ayako's viscosity. Further, Comparative Example E has a viscosity below the claimed range but within Ayako's range (B-type viscosity of 620 mPa-s) and a Bostwick viscosity above the claimed range. It has a score on the popping texture of ingredients of 3 out of 5, which corresponds to a neutral feeling. Comparative Example E (B-type viscosity of 620 mPa-s) has only 15 % of the proportion of the ingredient stably placed on an inclined surface. See id.

Another example of results obtained by implementing Ayako's viscosity is if the condiment has a B-type viscosity within the range of amended claim 1 but the Bostwick viscosity is below the claimed range. In this case, the score on spreading the condiment liquid onto a material is only 2 out of 5, the score on deliciousness is 3 out of 5, and the score on the degree of dropping down of ingredients is 4 out of 5. See Comparative Example D in Table 1-Ex in the Declaration of Masaki Ohike. Therefore, amended claim 1 provides greater than expected results in view of Ayako. 
If the condiment has a B-type viscosity above the range of amended claim 1 while the Bostwick viscosity is within the claimed range, the score on deliciousness is 2 out of 5, the score on spreading the liquid condiment onto a material is 3 out of 5, and the score on the degree of dropping down of ingredients is 4 out of 5. See Comparative Example B in Table 1-Ex in the Declaration of Masaki Ohike. Comparative Example F has also a B-type viscosity above the claimed range while the Bostwick viscosity is within the claimed range. It has a score on the popping texture of ingredients of 4 out of 5. See Table 3-Ex in the Declaration of Masaki Ohike. 

In addition, Ikumi uses grated radish as an ingredient, which is easily disintegrated in the mouth upon eating. See Ikumi, paragraph [0006]. The grated radish assumes quite different shape and texture from the spherical ingredient as used in the present invention. Ikumi teaches that the technical effect of the Bostwick viscosity of 5 to 20 cm, preferably 5 to 18 cm, more preferably 5 to 15 cm, is the integrated texture of the solid and liquid upon eating. In contrast, the present invention focuses on a spherical ingredient, having a substantially spherical shape with a popping texture to be enjoyed when they are crushed by the teeth as exemplified by grain sesame, mustard seed, in combination with specific ranges of the two kinds of viscosity. See Application as published, paragraph [0008]. Ikumi does not teach the incorporation of the above Bostwick viscosity into spherical ingredient as employed in the present invention. The technical effect of the present invention is not predictable from the teaching of Ikumi. Further, Ayako and Ikumi do not teach the same or similar technical objective.

At least for the above reasons, amended independent claim 1 is patentable over Hiroshi, Ono, '840, Ayako, and Ikumi. By virtue of their dependence, claims 2-4 are patentable at least for the same reasons. Accordingly, withdrawal of this rejection is respectfully requested. 
In response, please see the responses to these matters in the Affidavit section above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Viscosity Chart: printed 4/17/2020 from https://bascousa.com/pub/media/images/advisors/407%20condensed.pdf

The Viscosity Chart shows viscosities of some commonly known foods, to provide a point of reference on the thickness of the claimed viscosity range.

TOSHIHIKO: JP 2001-103922 A: METHOD FOR PRODUCING SEED-CONTAINING MUSTARD; published April 17, 2001.
 
Toshihiko also teaches methods of making condiments and further provides that it is known to use mustard seeds, in similar sizes (0017), with a starch (0016), as in another species of claim 2.
All references as applied to the related PTC (PCT/JP2017/001015) were considered.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793